Citation Nr: 0526670	
Decision Date: 09/29/05    Archive Date: 10/17/05	

DOCKET NO.  96-45 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1995 and June 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

This case was previously before the Board in March 2004, at 
which time the hemorrhoid and tinnitus issues were remanded, 
and the claim for service connection for right ear defective 
hearing was granted.  That grant was effectuated by a 
subsequent rating decision of February 2005.  Accordingly, 
the issue of service connection for right ear hearing loss is 
no longer before the Board.

The Board notes that, at the time of the aforementioned 
rating decision in September 1995, the RO granted service 
connection (and a noncompensable evaluation) for left ear 
hearing loss, effective from April 10, 1995, the date of 
receipt of the veteran's claim for service connection.  The 
veteran voiced his disagreement with the assignment of a 
noncompensable evaluation for his left ear hearing loss, with 
the result that the issue became one of entitlement to an 
increased rating for left ear hearing loss.  As noted above, 
service connection is now also in effect for defective 
hearing in the veteran's right ear.  Inasmuch as the issue of 
an increased evaluation for service-connected bilateral 
hearing loss is inextricably intertwined with the previous 
issue of an increased evaluation for left ear hearing loss, 
the Board will proceed with adjudication of that issue.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for hemorrhoids is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.

2.  The veteran currently exhibits no more than Level I 
hearing in his right ear, and Level II hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)], redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Therefore, the AOJ could not have complied 
with the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timeliness requirements of the notice.  
However, the Court did note that, in such cases, the veteran 
would still be entitled to "VCAA content-complying notice" 
and the proper subsequent VA process.  See Pelegrini, supra.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

In the present case, in correspondence of November 2001, and 
in subsequent correspondence of July 2002, March 2004, and 
April 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by the VA, and the need for him to advise VA of or 
submit any additional evidence that was relevant to the 
claim.  

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing entitlement to 
the benefits at issue.  By way of these documents, the 
veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence that he was responsible 
for submitting, and what evidence the VA would obtain in 
order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the veteran was provided by the AOJ prior to the 
transfer of the veteran's case to the Board, and the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and 
Supplemental Statements of the Case were provided to the 
veteran.  In the case at hand, the claimant has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Accordingly, to 
decide the appeal would not be prejudicial to the claimant.  
See Mayfield, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
tinnitus.  At the time of a service separation examination in 
August 1976, a clinical evaluation of the veteran's ears was 
within normal limits, and no pertinent diagnosis was noted.

A private audiometric examination conducted in May 1992 was 
negative for evidence of chronic tinnitus.

On VA otologic examination in June 1995, the veteran denied 
any problem with tinnitus.

On VA audiometric examination in June 1995, the veteran gave 
a history of hearing loss from exposure to loud gunfire while 
in the Marine Corps.  However, the veteran denied any problem 
with tinnitus.  Audiometric examination revealed pure tone 
air conduction threshold levels, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
50
65
33
LEFT
15
15
55
65
38

Speech recognition scores utilizing the Maryland CNC Word 
Lists were 100 percent for the right ear and 96 percent for 
the left ear.  Noted at the time 
of examination was that the veteran exhibited a precipitous 
high frequency sensorineural drop in hearing bilaterally 
above 2000 Hertz "to a moderately severe hearing loss level."

On VA general medical examination, likewise conducted in June 
1995, the veteran denied any problem with tinnitus.

A private audiometric examination conducted in April 1996 was 
consistent with normal hearing sensitivity through 2000 
Hertz, sloping thereafter to a severe sensorineural hearing 
loss bilaterally.  Noted at the time of examination was that 
speech reception thresholds supported the pure tone findings.  
Word discrimination ability was described as excellent 
bilaterally.

During the course of an RO hearing in September 1996, the 
veteran offered testimony regarding the severity of his 
service-connected hearing loss, as well as the nature and 
etiology of his tinnitus.  According to the veteran, he 
experienced some "ringing" in his ears approximately 2 to 3 
times a month.  

On a VA rectal examination in November 2001, the veteran 
denied any problem with tinnitus.

On VA audiometric examination, likewise conducted in November 
2001, the veteran did not report any tinnitus.  Audiometric 
examination revealed pure tone air conduction threshold 
levels, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
60
75
40
LEFT
15
15
55
80
41

Speech recognition scores utilizing the Maryland CNC Word 
List were 100 percent for the right ear, and 96 percent for 
the left ear.

The pertinent diagnosis was mild sensorineural hearing loss 
in the right ear, with a moderate sensorineural hearing loss 
in the left ear.

On VA audiometric examination in November 2004, it was noted 
that the veteran's claims folder was available, and had been 
thoroughly reviewed.  When questioned as to whether he had 
any noises in his ears, such as ringing, crickets, or other 
noises, either presently or in the past, the veteran again 
denied tinnitus.  Audiometric examination revealed pure tone 
air conduction threshold levels, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
60
75
40
LEFT
15
20
60
80
44

Speech recognition scores utilizing the Maryland CNC Word 
Lists were 96 percent for the right ear and 88 percent for 
the left ear.  The pertinent diagnosis was of thresholds 
within normal limits through 2000 Hertz, sloping to a severe 
sensorineural hearing loss bilaterally.  Word recognition 
ability was described as excellent in the right ear and good 
in the left ear.

A review of the record discloses that service connection is 
currently in effect for bilateral hearing loss, evaluated as 
noncompensably disabling.

Analysis

The veteran in this case seeks service connection for chronic 
tinnitus.  In pertinent part, it is argued that, while in 
service, the veteran was exposed to noise at hazardous 
levels, which exposure resulted in the development of his 
current tinnitus.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
Fed. Cir. (2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  If the 
Board determines that a preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

In the present case, service medical records fail to 
demonstrate the presence of chronic tinnitus.  While on 
service separation examination in August 1976, there was 
noted the presence of a high frequency hearing loss (for 
which service connection is currently in effect), that 
examination was negative for evidence of tinnitus.  
Subsequent VA and private audiometric and medical 
examinations were similarly negative for either reports or a 
diagnosis of chronic tinnitus.

The Board observes that, during the course of an RO hearing 
in September 1996, the veteran complained of "ringing" in his 
ears which was present approximately 2 to 3 times a month.  
However, on subsequent VA audiometric examinations in 
November 2001 and November 2004, the veteran denied any 
problems with tinnitus.

The Board acknowledges that, based on the evidence of record, 
the veteran is currently in receipt of service connection for 
bilateral defective hearing, apparently the result of noise 
exposure in service.  However, to date, it has not been 
demonstrated that the veteran suffers from chronic recurrent 
tinnitus for which service connection might appropriately be 
granted.  In the absence of such chronic disability, service 
connection for tinnitus is denied.

Turning to the issue of an increased (compensable) evaluation 
for service-connected bilateral hearing loss, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
shall apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

In a rating decision of September 1995, the RO granted 
service connection (and a noncompensable evaluation) for left 
ear hearing loss, effective from April 10, 1995, the date of 
receipt of the veteran's claim.  A subsequent rating decision 
of February 2005 granted service connection (and a 
noncompensable evaluation) for right ear hearing loss, once 
again effective from April 10, 1995, the date of receipt of 
the veteran's claim.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in an 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law and regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
See VAOPGCPREC 3-2000 (April 10, 2000).  However, in the case 
at hand, the disability in question (hearing loss) does not 
fall within those sections of the Rating Schedule which 
underwent subsequent change.  Accordingly, for all intents 
and purposes, the appropriate evaluation to be assigned the 
veteran's service-connected hearing loss may be determined 
under the either "old" or "amended" schedular criteria.

In that regard, evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies, 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated Level I for essentially 
normal acuity through Level XI for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (effective 
prior to June 10, 1999); 38 C.F.R. § 4.85, 4.86, Diagnostic 
Code 6100, (effective June 10, 1999).

In the present case, on VA audiometric examinations in June 
1995 and November 2001, the veteran exhibited Level I hearing 
in both his right and left ears.  Such findings are 
consistent with the noncompensable evaluation presently in 
effect.  While on recent audiometric examination in November 
2004, the veteran exhibited Level I hearing in his right ear, 
and Level II hearing in his left ear, those findings are 
likewise commensurate with no more than a noncompensable 
evaluation.  Under the circumstances, and absent demonstrated 
clinical evidence of a more severe hearing loss, the 
noncompensable evaluation currently in effect for the 
veteran's service-connected bilateral hearing loss is 
appropriate, and an increased rating is not warranted for any 
period of time since the effective date of the disorder.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

The Board has considered the provisions of 38 C.F.R. § 4.86 
(2004).  However, the record does not reflect that the 
veteran has an exceptional pattern of hearing as defined by 
that regulation.  Specifically, the veteran does not have 
puretone thresholds of 55 decibels or more at each of the 
four frequencies (1000, 2000, 3000, and 4000 hertz), nor does 
the record show puretone thresholds of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  Thus, 
those regulatory provisions are not for application.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for chronic tinnitus is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for chronic hemorrhoids.  In that 
regard, a review of the record discloses that, in September 
and October 1975, while in service, the veteran received 
treatment for  hemorrhoids.  More specifically, in early 
October 1975, the veteran gave a history of hemorrhoids 
"since March 1974."  Reportedly, the veteran's hemorrhoids 
had become bothersome two months earlier, as characterized by 
occasional bleeding, pruritus, and burning.  Physical 
examination revealed the presence of small hemorrhoids at 1 
o'clock, 6 o'clock, and 9 o'clock.

The Board acknowledges that, on service separation 
examination in August 1976, there was no evidence of 
hemorrhoids.  However, on subsequent VA general medical 
examination in June 1995, the veteran once again received a 
diagnosis of internal hemorrhoids characterized by occasional 
recurrent bleeding.  Significantly, a recent VA rectal 
examination in November 2001 showed evidence of some 
perirectal excoriation, in conjunction with an external 
hemorrhoid.

The Board observes that, at the time of the above-referenced 
Remand in March 2004, it was requested that the veteran be 
afforded an examination in order to more accurately determine 
the exact nature and etiology of his hemorrhoids.  Following 
that examination, the examiner was to have expressed an 
opinion as to whether it was at least as likely as not the 
case that the veteran's chronic hemorrhoids had their origin 
during his period of active military service.  Regrettably, 
the VA rectal examination conducted in response to that 
instruction failed to provide the requested opinion.  
Pursuant to applicable and law and regulation, the veteran is 
entitled to that opinion prior to a final adjudication of his 
claim for service connection.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2004, the date of 
the most recent VA examination, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA rectal examination in 
order to more accurately determine the 
nature and etiology of his claimed 
hemorrhoids.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the rectal 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
hemorrhoids (whether or not they are 
currently symptomatic), and if so, 
whether those hemorrhoids as likely as 
not had their origin during the veteran's 
period of active military service.  Any 
such opinion, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for chronic hemorrhoids.  Should the 
benefit sought on appeal remained denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in March 2005.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


